Citation Nr: 0401602	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  99-10 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back injury.  

2.  Entitlement to service connection for bilateral ulnar 
nerve disorder secondary to the alleged service-connected 
residuals of a back injury.  

3.  Entitlement to service connection for the residuals of a 
neck injury secondary to the alleged service-connected 
residuals of a back injury.  

4.  Entitlement to service connection for depression 
secondary to the alleged service-connected residuals of a 
back injury.  

5.  Entitlement to service connection for sexual dysfunction 
secondary to the alleged service-connected residuals of a 
back injury.  

6.  Entitlement to service connection for nerve damage in 
both legs secondary to the alleged service-connected 
residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1986.  He also served in the Louisiana Army National 
Guard.  

This appeal arises from a February 1999 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for residuals of a back injury, and bilateral ulnar nerve 
disorder, residuals of a neck injury, depression, sexual 
dysfunction, and nerve damage in both legs, claimed as 
secondary to the alleged service-connected residuals of a 
back injury.  

The veteran testified before the undersigned at a 
videoconference hearing in January 2003.  A transcript of 
that hearing is of record.  


REMAND

On April 3, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in this case.  Thereafter, 
the case was sent to the Board's Evidence Development Unit 
(EDU) to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a) because 38 C.F.R. § 19.9(a)(2) denied 
appellants "one review on appeal to the Secretary" when the 
Board considered additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion that concluded that DAV 
did not prohibit the Board from developing evidence in a case 
before it, provided that the Board did not adjudicate the 
claim based on any new evidence it obtained unless the 
claimant waived initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
level.  

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in DAV, 327 F.3d at 1348 (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VA 
request to the claimant for evidence or information regarding 
his claim was misleading and detrimental to claimants whose 
claims were prematurely denied short of the one-year period 
provided in the statute for response.  Therefore, since this 
case is being remanded to cure a procedural defect, the RO 
should take this opportunity to inform the veteran that a 
full year is allowed to respond to a VA request for evidence 
or information issued pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096.  

Accordingly, this matter is REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decisions in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The veteran 
should be informed that he may waive the 
one-year period for responding to any VA 
request for evidence or information with 
respect to his claims.  

2.  The RO should again review the 
record, including all evidence received 
since the most recent supplemental 
statement of the case (SSOC) issued in 
December 2002.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished an 
SSOC and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	WILLIAM W. BERG
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


